Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153401                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re HAYNES, Minors.                                            SC: 153401                                        Justices
                                                                   COA: 327820
                                                                   Wayne CC Family Division:
                                                                   14-516360-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the February 23, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2016
           p0426
                                                                              Clerk